IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                             Assigned on Briefs July 21, 2010

              STATE OF TENNESSEE v. KEVIN LEE WILLIAMS

                   Appeal from the Circuit Court for Montgomery County
                          No. 40900112 Michael R. Jones, Judge



                 No. M2009-01174-CCA-R3-CD - Filed December 22, 2010


Appellant, Kevin Lee Williams, pleaded guilty in the Montgomery County General Sessions Court
to two counts of domestic assault. The general sessions court sentenced Appellant to two concurrent
sentences of eleven months and twenty-nine days. Appellant subsequently appealed his plea to the
Montgomery County Circuit Court arguing that his plea was entered involuntarily. The circuit court
held a hearing, but the hearing was limited to the issue of sentencing. Appellant appeals from the
circuit court’s refusal to consider whether his plea was entered voluntarily based upon provisions
set out in Rule 37 of the Tennessee Rules of Criminal Procedure. Because we have determined that
Rule 37 does not apply to proceedings in general sessions courts, we affirm the circuit court’s
determination with regard to limiting the hearing to an appeal of the imposed sentence. Therefore,
we affirm the decision of the circuit court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which A LAN E. G LENN and R OBERT
W. W EDEMEYER, JJ., joined.

Daniel A. Stephenson, Clarksville, Tennessee, for the appellant, Kevin Lee Williams.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; John Carney, District Attorney General, and Robert Nash, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                              OPINION

                                        Factual Background

       Appellant pled guilty to two counts of domestic assault in the Montgomery County General
Sessions Court. One count was for physically assaulting his former girlfriend, and the other count
was for physically assaulting his brother. He was sentenced to eleven months and twenty-nine days
on each count to be served concurrently. Appellant subsequently appealed this conviction to the
Montgomery County Circuit Court. In his “Motion to Appeal,” Appellant stated that he was
appealing his conviction because he did not voluntarily and knowingly enter his guilty plea, he was
afforded ineffective assistance of counsel, and that the evidence was insufficient to support the
convictions.

        On May 1, 2009, the circuit court held a hearing on the appeal. Prior to the hearing, the
circuit court had determined that Appellant would need to file a petition for post-conviction relief
in the general sessions court to attack the voluntariness of the entry of his guilty plea. Therefore, the
hearing was limited to a review of Appellant’s sentence imposed by the general sessions court.

       At the hearing, Angela Yarborough, Appellant’s former girlfriend, testified that on January
8, 2009, Appellant choked her while they were in front of her house. She stated that he choked her
because she refused to resume their romantic relationship. She also testified that a gentleman named
Michael Johnson, who lived in the neighborhood, tried to help her. Appellant physically assaulted
Mr. Johnson when he attempted to help Ms. Yarborough.

        Laurie Miller is one of Ms. Yarborough’s neighbors. On the date in question, she was
washing clothes at Mr. Johnson’s house. She heard yelling and looked outside to see what was
happening. She saw Appellant choking Ms. Yarborough and asked Mr. Johnson to help Ms.
Yarborough. Mr. Johnson ran down the street to help and ended up in a fight with Appellant. After
the fight was concluded, Ms. Yarborough and Mr. Johnson returned to Mr. Johnson’s house and
someone called the police.

        After hearing the above evidence, the circuit court concluded that Appellant’s sentence
should stand. On June 15, 2009, Appellant filed a pro se “Motion for Early Release” in the circuit
court. The court granted the motion on July 13, 2009, and declared that the sentence had been
satisfied. Appellant was subsequently released.

                                             ANALYSIS

        On appeal to this Court, Appellant argues that the circuit court erred in its refusal to consider
the voluntariness of the general sessions guilty plea. He argues that he was entitled to a direct appeal

                                                  -2-
regarding his guilty plea based upon Rule 37(b)(2)(C) under the Tennessee Rules of Criminal
Procedure. The State argues that this Court lacks jurisdiction to hear this appeal because Appellant’s
claim does not fit within the exception for an appeal from a guilty plea set out in Rule 37(b)(2)(C).
In the alternative, the State argues that the circuit court properly limited the appeal to Appellant’s
sentence based upon Tennessee Code Annotated section 29-5-108 and Rule 5(c)(1)(C)(iii) of the
Tennessee Rules of Criminal Procedure.

        Rule 37(b)(2) sets out the situations when an appeal lies from a guilty plea. Appellant relies
upon subsection Rule 37(b)(2)(C) which states that “a defendant may appeal from . . . a plea of guilty
or nolo contendere, if . . . (C) the errors complained of were not waived as a matter of law by the
guilty or nolo contendere plea, or otherwise waived, and if such errors are apparent from the record
of the earlier proceedings . . . .” As stated above, Appellant bases his entire argument on this rule’s
applicability to his case.

        However, this Court has determined in a previous case that Rule 37 of the Tennessee Rules
of Criminal Procedure does not apply to general sessions courts. In State v. Thomas M. McNerney,
No. 03C01-9305-CR-00168, 1994 WL 568380 (Tenn. Crim. App., at Jackson, Oct. 19, 1994), the
defendant entered a plea of nolo contendere in the Trial Justice Court of Sevier County. Thomas M.
McNerney, 1994 WL 568380, at *1. After entering the plea, the defendant reserved a certified
question pursuant to Rule 37. Id. When the appeal reached the circuit court, the circuit court
dismissed the appeal for lack of subject matter jurisdiction. Id. The defendant appealed the
dismissal of the appeal. Id. The Court stated that “[t]he Advisory Commission Comments provide
that the term General Sessions Court includes all courts exercising the jurisdiction of a General
Sessions Court in state criminal procedures . . .” such as the Trial Justice Court. Id. at *2. This
Court also pointed out that Rule 1 of the Tennessee Rules of Criminal Procedure sets out which rules
of the Rules of Criminal Procedure apply to general sessions court. Id. at *2. Rule 1 of the
Tennessee Rules of Criminal Procedure sets out the following rules for application to general
sessions court proceedings:


       (1) the institution of criminal proceedings pursuant to Rules 3, 3.5, and 4;

       (2) the disposition of criminal charges pursuant to Rule 5;

       (3) preliminary examinations pursuant to Rule 5.1;

       (4) subpoena pursuant to Rule 17;

       (5) venue pursuant to Rule 18;

       (6) search and seizure pursuant to Rule 41;

       (7) assignment of counsel pursuant to Rule 44;


                                                 -3-
       (8) the use of electronic audio-visual equipment to conduct initial appearances
       pursuant to Rule 43;

       (9) the time computations for setting and the process for continuing preliminary
       examinations pursuant to Rule 45; and

       (10) any other situation where the context clearly indicates applicability.


This Court then concluded:


       Tenn. R. Crim. P. 37(b)(2)(iv) is not one of the enumerated rules applicable to the
       General Sessions Court as set forth in Tenn. R. Crim. P. 1. As determined in the case
       of State v. Willoughby, 594 S.W.2d 388, 391 (Tenn. 1980), our Supreme Court has
       recognized that the General Sessions Court is not a court of record and that “ Rule
       1 shows on its face that the Rules [of Criminal Procedure] are applicable to the
       General Sessions Court only to the extent enumerated and that the enumerated
       instances of applicability embrace only those proceedings peculiar to the practice in
       the General Sessions Court.” We find that Rule 37 is not, and should not be such an
       area of practice since the Trial Justice Court is not a court of record.


Id. (footnote omitted). The same analysis applies to the case at hand. Appellant pled guilty in a
general sessions court. He attempts to appeal from that plea pursuant to a provision of Rule 37 of
the Tennessee Rules of Criminal Procedure. Rule 37 is not one of the delineated rules that applies
to procedures in general sessions court. Therefore, Appellant’s reliance upon Rule 37 to support his
appeal to the circuit court must fail.

                                         CONCLUSION

      For the foregoing reasons, we affirm the circuit court’s refusal to consider the voluntariness
of Appellant’s plea in his appeal to that court.




                                              ___________________________________
                                              JERRY L. SMITH, JUDGE




                                                -4-